Citation Nr: 9913798	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-05 147	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

2.  Entitlement to secondary service connection for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  By rating action of January 1984, the RO denied 
service connection for a left and right knee disability.  The 
appellant was notified of the denial and of his appellate 
rights by letter of February 1984.  He filed a notice of 
disagreement with respect to the right knee only, but did not 
perfect a timely appeal from a Statement of the Case (SOC) 
which addressed that issue.  Therefore, the January 1984 
rating decision became final with respect to both knee 
issues.  This appeal arises from an April 1997 rating action 
which denied service connection for a bilateral knee 
disability on the grounds that new and material evidence had 
not been submitted to reopen the claim.  


REMAND

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court") has held that, once a denial of 
service connection has become final, the claim cannot 
subsequently be reopened unless new and material evidence has 
been presented.  The Board of Veterans' Appeals (Board) must 
perform a two-step analysis when the appellant seeks to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the appellant's claim 
in light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that, until recently, the caselaw of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the 
United States Court of Appeals for the Federal Circuit has 
recently held that this 
judicially created standard is inconsistent with the language 
of section 3.156(a) of VA regulations, cited above, and has 
overruled the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra.  See Hodge v. 
West, 155 F. 3d. 1356 (1998).  

Inasmuch as the April 1997 rating action and the March 1998 
SOC were based, in part, on the standard which was struck 
down in Hodge, supra, a remand is warranted to allow the RO 
to apply the standards set forth therein.  The Board notes 
that the April 1997 rating action and the March 1998 SOC 
applied the correct standard of review at the time they were 
issued, because the Hodge case was not decided by the United 
States Court of Appeals for the Federal Circuit until 
September 16, 1998.  However, this fact does not change the 
requirement that this case be considered in accordance with 
the Hodge decision.    

We next reach the issue involving secondary service 
connection for a right knee disability.  While the veteran, 
on one occasion, expressed some confusion as to which knee he 
injured in service, it appears now that he is seeking service 
connection for a left knee disability and service connection 
for a right knee disability secondary to the left knee 
disability.  By rating action of April 1997, the RO 
incorrectly characterized the claim for secondary service 
connection for the right knee as service connection for a 
bilateral knee disability and denied it on the grounds that 
there was no new and material evidence to reopen the claim.  
The Board notes that the veteran's claim for secondary 
service connection for a right knee disability has never been 
adjudicated by the RO and should be addressed on a de novo 
basis.    


The case is REMANDED to the RO for the following action:

1.  The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a left knee injury.  The RO is directed 
to make a decision on the issue based 
only on consideration of the holding in 
Hodge, supra, and on 38 C.F.R. § 3.156.  

2.  In the event that new and material 
evidence is found, the claim should be 
reopened and considered on the basis of 
all the evidence both old and new.  

3.  The RO should also adjudicate the 
veteran's claim for secondary service 
connection for a right knee disability on 
a de novo basis.

If any of the above determinations is adverse to the 
appellant, both he and his representative should be provided 
with a Supplemental Statement of the Case.  They should be 
given the opportunity to respond within the applicable time 
period.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action until 
otherwise notified.  The purpose of this remand is to comply 
with a precedent decision of the Court and to ensure due 
process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



